DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rotor cavity of claim 1; the third housing part of claim 35 must be shown or the feature(s) canceled from the claim(s). Of the onerous amount of elements being labeled, the Applicant does not label the cavity element which forms part of the critical elements being claimed. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 25 is objected to because of the following informalities:  the limitation “the cooling air flow” should be “the cooling fan air flow”. Claim 33 contains the same defect. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 28, the limitation “exhaust gas pressure sealing means” invokes 112 6th/f paragraph. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-18, 22-24, 26, 28, 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 17, the limitation “the second housing gap is greater in dimension than the first housing gap” was not supported in the original disclosure. The original disclosure does not discuss the relative dimensions of the claimed gaps and further the drawings do not clearly indicate the claimed recitation. The Applicant has not provided support for the amendment and the Examiner having found none, a prima facie case for new matter has been established. 
Regarding claim 18, the limitation “wherein the first wall and the second wall of the rotor cavity are parallel to one another” is not supported in the original disclosure. The disclosure does not appear to show the first wall and second wall of the rotor cavity at all parallel to each other. The drawings are not said to be to scale and the specification is silent as to the parallel nature, or lack thereof, between the two walls. The Applicant having not provided support and the Examiner has found none.
Claim 22, the limitation “the air compressor is an external auxiliary air compressor” is not disclosed in the original specification. Claim 16 recites the air compressor is driven by the rotation of the gas wind turbine where the specification expressly states that the external air compressor is belt driven or by electric motors. Thus, the specification does not appear to support that the air compressor being an auxiliary air compressor is driven by the gas wind turbine. Claim 23 compounds the issue. 
Claim 24, the limitation “the air compressor is driven to rotate by an electric motor” is not supported in the specification because the claim recites that the air compressor is driven both by an electric motor and rotation of the gas wind turbine which is not supported in combination. 
Claim 26, the limitation “the wind turbine rotor being downstream from the gas wind turbine engine rotor” was not supported in the original disclosure. No discussion of the relative positioning of the two rotors occurs in the specification and fig. 20 which shows the wind turbine rotor in combination with the gas wind turbine rotor is unclear with regard to the direction. The drawings are labeled to the extent where the clarity of the drawings are problematic. 
Regarding claim 28, the limitation “exhaust gas pressure sealing means” lacks support in the original specification because there is no discussion as to the metes and bounds of the means plus function limitation. The specification provides no discussion of what structure is encompassed by the term and therefore fails to meet the written description requirement. 
Regarding claim 35, the limitation “the third housing part” is not supported in the original disclosure to the extent that the first, second and third housing parts are separable from each other. The original disclosure appears to only discuss the first and second housing parts. The Applicant points to no support for the amendment. 
Claims dependent thereon are rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-25, 28, 30-31, 33, 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 19, the limitation “a large fan” and “a large fan housing” and “large fan duct” renders the claim indefinite because: 1) its unclear how large the claimed elements need to be in order to infringe on the recitations; 2) its unclear how a cooling fan comprising a large fan. 
	Regarding claim 20, the limitation “the air compressor comprises an internal air compressor” renders the claim indefinite because its unclear how an air compressor can comprise an internal air compressor. Furthermore, its unclear what exactly an internal air compressor is. The large fan and large fan duct is further compounded in claim 20. 
	Regarding claim 21, the limitation “the cooling fan comprises an engine fan” renders the claim indefinite because its unclear how a fan can comprise a fan. Claim 33 compounds the ambiguity. 
	Regarding claim 22, the limitation “an external auxiliary air compressor” renders the claim indefinite because its unclear exactly what an external auxiliary air compressor is. 
	Regarding claim 23, the limitation “the air compressor further comprises an external booster air compressor” renders the claim indefinite because its unclear how a compressor may comprise two compressors. 
	Regarding claim 24, the limitation “the air compressor is driven to rotate by an electric motor” renders the claims indefinite because its unclear how the air compressor is driven both by the electric motor and the rotation of the gas wind turbine.
	Regarding claim 25, the limitation “the wind turbine rotor … so as to be driven by said at least a portion of the cooling fan air flow and said exhaust gas flow….” renders the claim indefinite because its unclear exactly what is a wind turbine rotor. The Applicant calls a rotor that is driven by exhaust gas and compressed air a gas wind turbine but calls a second rotor that is driven also by exhaust gas and compressed air a wind turbine. Thus, its unclear exactly what constitutes the difference between the two. 
Regarding claim 28, Claim limitation “exhaust gas pressure sealing means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no discussion of the structure accompanying the term “exhaust gas pressure sealing means”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 30, the limitation “air cooling” renders the claim indefinite because its unclear whether this is referring to the fan air cooling flow or a different cooling flow. 
Regarding claim 33, the limitation “the walls” renders the claim indefinite because its unclear which walls are being referred to. It is further unclear how the second wall prevents a majority of the exhaust gas flow from escaping to the mixture flow duct until the exhaust gas flow is displaced circumferentially with the gas wind turbine engine rotor.
Regarding claim 35, the limitation “the housing parts” renders the claim indefinite because its unclear which parts are being referred to. The Examiner further notes that the third housing part is not discussed in the original specification so it appears the housing parts refers to the first and second housing parts. 
Claims dependent thereon are rejected for the same reasons

Allowable Subject Matter
Claims 16-35 are or would be allowed pending resolution of the issues identified above.
The following is an examiner’s statement of reasons for allowance: The prior art does not appear to teach or fairly suggest “the cooling fan… whereby (i) the cooling fan air flow partly drives rotation of the gas wind turbine engine rotor about the rotor axis and (ii) cools the gas wind turbine engine rotor blades” in combination with the remaining subject matter of claim 1. The prior art does not appear to teach the claimed cooling within a structure reciting the claimed walls, combustor, etc. The prior art is aware of fan air cooling in a turbine, see for example Karstensen US 4,251,185, fig. 2 which shows cooling air to a leading edge of a turbine blade (as well as the aft end of the turbine) which would serve to impart some rotation to the turbine blade in combination with the exhaust gas. However, the structure of Karstensen does not show the walls as claimed. Thus, though various aspects of the claimed invention are known in the prior art, the combination of the elements appears to be patentably distinct over the prior art of record. Such opinion appears to be consistent with the international search opinion. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765. The examiner can normally be reached 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741